Citation Nr: 1646422	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for lung cancer, including on a secondary basis, to include as due to environmental exposures including herbicides, asbestos and lead paint.

2. Entitlement to service connection, including on a secondary basis, for diabetes, to include as due to environmental exposures including herbicides and lead paint.

3. Entitlement to service connection, including on a secondary basis, for chronic obstructive pulmonary disease (COPD), to include as due to environmental exposures including herbicides, asbestos and lead paint.

4. Entitlement to service connection, to include on a secondary basis, for hypertension, to include as due to environmental exposures including herbicides and lead paint.

5. Entitlement to service connection, to include on a secondary basis, for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that in a September 2016 letter, the Veteran asserted that due to his medical problems he was "in no way able to engage in any kind of work."  Thus, the Board finds that the Veteran has raised a claim of entitlement to a total disability rating due to individual unemployability (TDIU) which is not currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for lung cancer, diabetes, COPD, hypertension and an acquired psychological disorder.  After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board will first address the Veteran's claim for service connection for an acquired psychological disorder.  

In a January 2013 statement, the Veteran asserted that while serving aboard the USS Bennington he witnessed a friend trip on the flight deck and fatally fall into a plane's propeller.  The Veteran further asserted that his duties required him to clean areas of the ship that contained his friend's remains.  The Veteran has claimed he acquired a psychological disorder, including PTSD, as a result of that incident.

The Veteran underwent a VA examination in July 2013.  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  In making this determination, the examiner found that the Veteran did not meet DMS-IV criteria C: persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by three or more symptoms.  The examiner did diagnose the Veteran with anxiety disorder with PTSD features, and noted mild symptoms including tearfulness upon recall and some persistence of psychological distress.  No other psychological disorders were found.  The examiner determined that the Veteran's anxiety disorder resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran reported his mood to be up and down, partly secondary to medical problems related to his lung cancer and COPD.  He denied loss of interest, but endorsed low energy and low motivation.  He further reported sleeping two to three hours at a time with frequent awakening, but denied nightmares.  In addition, he reported feeling hopeless at times but denied suicidal or homicidal ideation.  Despite providing a diagnosis of anxiety disorder, the examiner did not provide and opinion as to etiology.

The Board notes that the Veteran's claim of entitlement to service connection for PTSD is the type of claim that cannot be limited only to a particular diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, as the Veteran currently has a diagnosis for anxiety disorder and asserts a nexus between his current diagnosis and an in-service incident, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his psychological disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran's claims for lung cancer, diabetes, COPD and hypertension are claimed, in part, as due to exposure to herbicides.  In a December 2013 statement, the Veteran asserted that he served aboard the USS Bennington which transported equipment and the remains of U.S. servicemen from Vietnam that, according to the  Veteran, were contaminated due to exposure to herbicides.  In essence, the Veteran claims that anything transported from Vietnam on-board the USS Bennington was contaminated by herbicides; vis a vis, thereby exposing him to herbicides.  In addition, at an August 2016 Board hearing the Veteran testified that during service he performed maintenance aboard the USS Bennington including painting which required him to chip outer layer of paint exposing him to a red lead paint primer.  In addition, the Veteran testified that he was exposed to asbestos fibers and fumes.  Thus, the Veteran has asserted entitlement due to exposure to environmental hazards while aboard ship, including herbicides, asbestos and lead paint.  






1. Lung Cancer and COPD

A September 1996 VA medical record noted a lung nodule discovered on routine preoperative examination.  The physician found no other associated symptoms other than a mild dry cough.  The Veteran reported smoking one pack per day and heavy alcohol use until three years prior.  He also reported working as a painter for twenty-five years.  The Veteran underwent a lobectomy.  In a December 1996 statement, the Veteran asserted that his treating physician stated his lung cancer was related to Agent Orange exposure.

A February 2015 VA medical record notes the Veteran reported being diagnosed with COPD approximately one and a half years prior.

During a Board hearing in Washington, DC, the Veteran asserted that his lung cancer and COPD were due to exposure to environmental hazards while aboard the USS Bennington, including asbestos, lead paint and fumes.  Alternatively, the Veteran's representative asserted that the Veteran's lung cancer and COPD may have been aggravated by such exposure.  The Veteran's representative further asserted that the VA has not addressed whether the Veteran's lung cancer or COPD were due to exposure to asbestos.  

2. Diabetes and Hypertension

An April 2016 VA medical record notes a diagnosis of new onset diabetes mellitus.  A June 2014 VA medical record notes a diagnosis of hypertension that was well controlled and managed through medication.  Thus, the Veteran clearly has diagnoses for diabetes and hypertension and the remaining question is whether these disorders are related to service.

During an August 2016 Board Hearing, the Veteran asserted that his diabetes and hypertension were due to exposure to environmental hazards while aboard the USS Bennington, including lead paint.  Alternatively, the Veteran asserted that his diabetes and hypertension were secondary, including on an aggravation basis, to his acquired psychological disorder.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

The Board notes that the Veteran has not been afforded VA examinations for his service connection claims for lung cancer, COPD, diabetes or hypertension.  
Given the diagnoses and treatment for these conditions, as well as the Veteran's assertions that these disabilities are due to exposure to environmental hazards while aboard the USS Bennington, the Board finds that VA examinations are necessary to determine the nature and etiology of these disabilities and to adjudicate the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychological disorder including PTSD and anxiety disorder.  The examiner must review the claims file, and note that review in the report.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information/opinions:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychological disorder.

(b) If a diagnosis of PTSD is appropriate, identify the specific stressor(s) on which the diagnosis is based.

(c)  With regard to the variously diagnosed psychological disorders of record, or any other psychological disorder identified at the examination (other than PTSD), the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's lung cancer.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer is etiologically related to the Veteran's service, including exposure to asbestos, lead paint or other environmental hazards aboard ship?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

4. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's COPD.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is etiologically related to the Veteran's service, including exposure to asbestos, lead paint or other environmental hazards aboard ship?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

5. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's diabetes.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes is etiologically related to the Veteran's service, including exposure to lead paint or other environmental hazards aboard ship?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

6. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to the Veteran's service, including exposure to lead paint or other environmental hazards aboard ship?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

7. Then, readjudicate the claims on appeal, to include on a secondary basis if applicable.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

